DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings


The drawings filed on 3/11/2022 have been considered.


Information Disclosure Statement


The information disclosure statement (IDS) was submitted on 3/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,310,168 and  1-20 of U.S. Patent No. 11,025,562 and 1-20 of U.S. Patent No. 10,469,409.  Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a non-provisional double patenting rejection since the claims directed to the same invention have in fact been patented.


Instant application: 17/692728
Patent: 11,310,168
Patent: 11,025,562
Patent: 10,469,.409
1. A system comprising: 
a plurality of client computers coupled with a server by a computer network via which each of the client computers is configured to provide requests thereto; 
the server comprising a memory for storing requests received from the plurality of client computers which have not yet been matched with a complementary request, the server being configured to: 
match a request received from one of the plurality of client computers with one or more of the stored requests complementary thereto and, based thereon, remove the one or more stored requests from the memory; 
count, during a time interval subsequent to the match, unmatched requests received from the plurality of client computers which are complementary to the removed one or more stored requests; and 
output the counted number of unmatched requests as an indication of activity in the system.

2. The system of claim 1, wherein the server is one of a plurality of servers, each located in a different geographic region.

3. The system of claim 2, wherein each of the plurality of servers is coupled with a different plurality of client computers.

4. The system of claim 2, wherein each of the plurality of servers synchronizes the requests stored in the memory thereof with requests stored in the memories of the others of the plurality of servers.

5. The system of claim 1, wherein each of the plurality of client computers is located in a different geographic region.

6. The system of claim 1, wherein the server is further configured to store, in the memory, received requests for which no stored requests are complementary thereto.

7. The system of claim 1, wherein each of the requests comprise orders to trade one or more financial instruments.

8. The system of claim 1, wherein the server comprises a matching engine.

9. The system of claim 1, wherein the stored requests comprise a central limit order book.

10. The system of claim 1, wherein the requests are provided in XML format.

11. The system of claim 1, wherein stored requests are matched with a received request by price and time priority.

12. The system of claim 1, wherein the time interval is different for different received requests.

13. The system of claim 1, wherein the time interval is defined based on a delay between a client computer of the plurality of client computers learning of a request being stored in the memory to learning that the stored request has been removed from the memory.

14. The system of claim 1, wherein the time interval is dynamically defined based on a count of unique requests received by the server.

15. The system of claim 1, wherein the server is further configured to execute another transaction at a value computed based on the counted number of unmatched requests.

16. The system of claim 1, wherein the counted number of unmatched requests is an indication of volatility.

17. A computer implemented method comprising: receiving, by a server, a request from one of a plurality of client computers coupled with a server by a computer network via which each of the client computers is configured to provide requests thereto, the server comprising a memory for storing requests received from the plurality of client computers which have not yet been matched with a complementary request; matching, by the server, the received request with one or more of the stored requests complementary thereto and, based thereon, removing the one or more stored requests from the memory; counting, by the server during a time interval subsequent to the matching, unmatched requests received from the plurality of client computers which are complementary to the removed one or more stored requests; and outputting, by the server, the counted number of unmatched requests as an indication of activity.

18. The computer implemented method of claim 17, wherein the server is one of a plurality of servers, each located in a different geographic region.

19. The computer implemented method of claim 18, wherein each of the plurality of servers is coupled with a different plurality of client computers.

20. The computer implemented method of claim 18, further comprising synchronizing, by each of the plurality of servers, the requests stored in the memory thereof with requests stored in the memories of the others of the plurality of servers.

21. The computer implemented method of claim 17, wherein each of the plurality of client computers is located in a different geographic region.

22. The computer implemented method of claim 17, further comprising storing, by the server in the memory, received requests for which no stored requests are complementary thereto.

23. The computer implemented method of claim 17, wherein each of the requests comprise orders to trade one or more financial instruments.

24. The computer implemented method of claim 17, wherein the server comprises a matching engine.

25. The computer implemented method of claim 17, wherein the stored requests comprise a central limit order book.

26. The computer implemented method of claim 17, wherein the requests are provided in XML format.

27. The computer implemented method of claim 17, wherein stored requests are matched with a received request by price and time priority.

28. The computer implemented method of claim 17, wherein the time interval is different for different received requests.

29. The computer implemented method of claim 17, wherein the time interval is defined based on a delay between a client computer of the plurality of client computers learning of a request being stored in the memory to learning that the stored request has been removed from the memory.

30. The computer implemented method of claim 17, wherein the time interval is dynamically defined based on a count of unique requests received by the server.

31. The computer implemented method of claim 17, further comprising executing, by the server, another transaction at a value computed based on the counted number of unmatched requests.

32. The computer implemented method of claim 17, wherein the counted number of unmatched requests is an indication of volatility.

33. An apparatus comprising: a memory for storing requests received from a plurality of client computers via a computer network which have not yet been matched with a complementary request; and the apparatus being configured to: match a request received from one of the plurality of client computers with one or more of the stored requests complementary thereto and, based thereon, remove the one or more stored requests from the memory; count, during a time interval subsequent to the match, unmatched requests received from the plurality of client computers which are complementary to the removed one or more stored requests; and output the counted number of unmatched requests as an indication of activity in the system.

34. A non-transitory computer readable medium comprising instructions executable by a processor which, when executed by the processor, cause the processor to: receive a request from one of a plurality of client computers via a computer network via which each of the client computers is configured to provide requests thereto; store, in a memory, requests received from the plurality of client computers which have not yet been matched with a complementary request; match the received request with one or more of the stored requests complementary thereto and, based thereon, remove the one or more stored requests from the memory; count, during a time interval subsequent to the match, unmatched requests received from the plurality of client computers which are complementary to the removed one or more stored requests; and output the counted number of unmatched requests as an indication of activity.

1.  A system comprising: 
a plurality of client computers coupled with a server by a computer network via which each of the client computers is configured to provide requests thereto; 
the server comprising a memory for storing requests received from the plurality of client computers, the server being configured to: 
calculate, dynamically, a post trade time interval based on a count of unique requests received by the server;
match any complementary requests received from the plurality of client computers stored in the memory; 
upon a match of complementary requests, count unmatched requests received during the calculated post trade time interval subsequent to the match which correspond to any of the matched complementary requests in the memory, and output the counted number of unmatched requests as an indication of activity in the system; and 
execute a transaction between the matched complementary requests at a value computed based on the counted number of unmatched requests.

2. The system of claim 1, wherein the requests are provided in XML format. 

3. The system of claim 1, wherein complementary requests are matched by time priority provided by the plurality of client computers. 

4. The system of claim 1, wherein each of the provided requests is associated with one of a plurality of products, the calculated post trade time interval being different for different products of the plurality of products. 

5. The system of claim 4 wherein each of the plurality of products comprises a currency pair. 

6. The system of claim 1, wherein the count of unique requests received by the server is indicative of market activity and volatility. 

7. An apparatus comprising: a memory for storing requests received from a plurality of client computers via a network, and the apparatus being configured to: calculate, dynamically, a post trade time interval based on a count of received unique requests; match any complementary requests from the plurality of client computers stored in the memory and upon a match, count a number of unmatched requests corresponding to any of the matched complementary requests that are stored in the memory and were received during the calculated post trade time interval subsequent to the match, and output the counted number of unmatched requests as an indication of activity; and execute a transaction between the matched complementary requests at a value computed based on the counted number of unmatched requests. 

8. The apparatus of claim 7, wherein the requests are provided in XML format. 

9. The apparatus of claim 7, wherein complementary requests are matched by time priority provided by the plurality of client computers. 

10. The apparatus of claim 7, wherein each of the provided requests is associated with one of a plurality of products, the calculated post trade time interval being different for different products of the plurality of products. 

11. The apparatus of claim 10, wherein each of the plurality of products comprises a currency pair. 

12. A computer implemented method comprising: receiving, by a sever, requests via a computer network from a plurality of client computers coupled therewith; storing, by the server, the received requests in a memory coupled therewith; calculating, dynamically by the server, a post trade time interval based on a count of unique requests received by the server; matching any complementary requests received from the plurality of client computers which are stored in the memory; counting, by the server upon a match, a number of unmatched requests corresponding to any of the matched complementary requests stored in the memory which were received during the calculated post trade time interval subsequent to the match; outputting, by the server, the counted number of unmatched requests as an indication of activity; and executing, by the server, a transaction between the matched complementary requests at a value computed based on the counted number of unmatched requests. 

13. The computer implemented method of claim 12, wherein the requests are provided in XML format. 

14. The computer implemented method of claim 12, wherein the server matching complementary requests comprises the server matching complementary requests by time priority provided by the plurality of client computers. 

15. The computer implemented method of claim 12, wherein each of the provided requests is associated with one of a plurality of products, the calculated post trade interval being different for different products of the plurality of products. 

16. The computer implemented method of claim 15, wherein each of the plurality of products comprises a currency pair. 

17. The computer implemented method of claim 12, wherein the count of unique requests received by the server is indicative of market activity and volatility. 

18. A non-transitory computer readable medium comprising instructions executable by a processor which, when executed by the processor, cause the processor to: receive requests from a plurality of client computers over a computer network via which each of the client computers is configured to provide requests; store the requests provided by the plurality of client computers in a memory; calculate, dynamically, a post trade time interval based on a count of received unique requests; match any complementary requests received from the plurality of client computers stored in the memory; upon a match of any complementary requests, count unmatched requests corresponding to any of the matched complementary requests that are stored in the memory and were received during the calculated post trade time interval subsequent to the match; output the counted number of unmatched requests as an indication of activity; and execute a transaction between the matched complementary requests at a value computed based on the counted number of unmatched requests. 

19. The non-transitory computer readable medium of claim 18, wherein the requests are provided in XML format. 

20. The non-transitory computer readable medium of claim 18, wherein the match of any complementary requests comprises a match by time priority provided by the plurality of client computers. 

21. The non-transitory computer readable medium of claim 18, wherein each of the provided requests is associated with one of a plurality of products, the calculated post trade time interval being different for different products of the plurality of products. 

22. The non-transitory computer readable medium of claim 21, wherein each of the plurality of products comprises a currency pair. 

23. The non-transitory computer readable medium of claim 18, wherein the count of unique requests received by the server is indicative of market activity and volatility. 




 
1. An electrical computer system request processing architecture for providing an indication of activity in the electrical computer system, the electrical computer system request processing architecture comprising: 
a plurality of client computers coupled with at least one server by a computer network, each of the client computers being configured to provide requests to the at least one server via the network; 
the at least one server comprising a store for storing requests received from the plurality of client computers, the at least one server being configured to: 
calculate, dynamically, a post trade time interval based on a count of unique requests received by the at least one server; 
match complementary requests from the plurality of client computers stored in the store, 
following matching of complementary requests, count unmatched requests received over the calculated post trade time interval corresponding to one or other of the complementary requests in the store, and output the counted number of unmatched requests to provide the indication of activity in the computer system; and 
execute a transaction between the matched complementary requests at a value computed based on the counted number of unmatched requests.
   
2. The electrical computer system request processing architecture according to claim 1, wherein each of the provided requests is associated with one of a plurality of products, the calculated post trade time interval being different for different products of the plurality of products. 
   
 3. The electrical computer system request processing architecture according to claim 2 wherein each of the plurality of products comprises a currency pair. 
    
4. The electrical computer system request processing architecture according to claim 1, wherein the requests are provided in XML format. 
    
5. The electrical computer system request processing architecture according to claim 1, wherein complementary requests are matched by time priority provided by the plurality of client computers. 
    
6. A server forming part of an electrical computer system request processing architecture, the server for providing an indication of activity in the computer system, the server comprising: a store for storing requests received from a plurality of client computers via a network, and the server being configured to: calculate, dynamically, a post trade time interval based on a count of unique requests received by the server; match complementary requests from the plurality of client computers stored in the store, following matching of complementary requests, count unmatched requests corresponding to one or other of the complementary requests in the store received over the calculated post trade time interval, and output the counted number of unmatched requests to provide the indication of activity in the computer system; and execute a transaction between the matched complementary requests at a value computed based on the counted number of unmatched requests. 
    
7. The server according to claim 6, wherein each of the provided requests is associated with one of a plurality of products, the calculated post trade time interval being different for different products of the plurality of products. 
    
8. The server according to claim 7, wherein each of the plurality of products comprises a currency pair. 
    
9. The server according to claim 6, wherein the requests are provided in XML format. 
    
10. The server according to claim 6, wherein complementary requests are matched by time priority provided by the plurality of client computers. 
    
11. A computerized method for providing an indication of activity in a computer system for processing requests, the computerized method comprising: a server of the computer system receiving requests via a computer network from a plurality of client computers coupled therewith; the server storing the received requests in a store; the server calculating, dynamically, a post trade time interval based on a count of unique requests received by the server; the server matching complementary requests from the plurality of client computers stored in the store; following matching of complementary requests, the server counting unmatched requests corresponding to one or other of the complementary requests in the store received during the calculated post trade time interval; outputting the counted number of unmatched requests to provide the indication of activity in the computer system; and executing a transaction between the matched complementary requests at a value computed based on the counted number of unmatched requests. 
    
12. The computerized method according to claim 11, wherein each of the provided requests is associated with one of a plurality of products, the calculated post trade interval being different for different products of the plurality of products. 
    
13. The computerized method according to claim 12, wherein each of the plurality of products comprises a currency pair. 
    
14. The computerized method according to claim 11, wherein the requests are provided in XML format. 
    
15. The computerized method according to claim 11, wherein the server matching complementary requests comprises the server matching complementary requests by time priority provided by the plurality of client computers. 
    
16. A non-transitory computer readable medium comprising instructions for carrying a method on a server for providing an indication of activity in a computer system for processing requests, the computerized method comprising: receiving requests from a plurality of client computers connected to the server by a computer network, each of the client computers being configured to provide requests to the server; the server storing the requests provided by the plurality of client computers in a store; the server calculating, dynamically, a post trade time interval based on a count of unique requests received by the server; the server matching complementary requests from the plurality of client computers stored in the store; following matching of complementary requests, the server counting unmatched requests corresponding to one or other of the complementary requests in the store received during the calculated post trade time interval; outputting the counted number of unmatched requests to provide the indication of activity in the computer system; and executing a transaction between the matched complementary requests at a value computed based on the counted number of unmatched requests. 
   
17. The non-transitory computer readable medium according to claim 16, wherein each of the provided requests is associated with one of a plurality of products, the calculated post trade time interval being different for different products of the plurality of products. 
    
18. The non-transitory computer readable medium according to claim 17, wherein each of the plurality of products comprises a currency pair. 
    
19. The non-transitory computer readable medium according to claim 16, wherein the requests are provided in XML format. 
    
20. The non-transitory computer readable medium according to claim 16, wherein the server matching complementary requests comprises the server matching complementary requests by time priority provided by the plurality of client computers.

1. An electrical computer system request processing architecture for providing an indication of activity in the electrical computer system, the electrical computer system request processing architecture comprising: 
a plurality of client computers being connected to at least one server by a computer network; each of the client computers being configured to provide requests to the at least one server; 
the, or each, server comprising a store for storing requests provided by the plurality of client computers, the, or each, server being configured to: 
match complementary requests from the plurality of client computers stored in the store, following matching of complementary requests, count unmatched requests provided over a configurable period of time corresponding to one or other of the complementary requests in the store, and output the counted number of unmatched requests to provide the indication of activity in the computer system; 
determine values associated with each of the counted unmatched requests; 
compute a value of the matched complementary requests based on a combination of the determined values of the counted unmatched requests; and 
execute a transaction between the matched complementary requests at the computed value.

2. An electrical computer system request processing architecture according to claim 1, wherein each of the provided requests is associated with one of a plurality of products, the configurable period of time being different for different products of the plurality of products. 
   
 3. An electrical computer system request processing architecture according to claim 2, wherein each of the plurality of products comprises a currency pair. 
    
4. An electrical computer system request processing architecture according to claim 1, wherein the requests are provided in XML format. 
    
5. An electrical computer system request processing architecture according to claim 1, wherein complementary requests are matched by time priority provided by the plurality of client computers. 
    
6. A server forming part of an electrical computer system request processing architecture, the server for providing an indication of activity in the computer system, the server comprising: a store for storing requests provided by a plurality of client computers, and the server being configured to: match complementary requests from the plurality of client computers stored in the store, following matching of complementary requests, count unmatched requests corresponding to one or other of the complementary requests in the store, and output the counted number of unmatched requests to provide the indication of activity in the computer system; determine values associated with each of the counted unmatched requests; compute a value of the matched complementary requests based on a combination of the determined values of the counted unmatched requests; and execute a transaction between the matched complementary requests at the computed value. 
    
7. A server according to claim 6, wherein each of the provided requests is associated with one of a plurality of products, the configurable period of time being different for different products of the plurality of products. 
    
8. A server according to claim 7, wherein each of the plurality of products comprises a currency pair. 
    
9. A server according to claim 6, wherein the requests are provided in XML format. 
    
10. A server according to claim 6, wherein complementary requests are matched by time priority provided by the plurality of client computers. 
   
 11. A computerized method for providing an indication of activity in a computer system for processing requests, the computerized method comprising: a server of the computer system receiving requests from a plurality of client computers connected to the server by a computer network; each of the client computers being configured to provide requests to the at least one server; the server storing the requests provided by the plurality of client computers; the server matching complementary requests from the plurality of client computers stored in the store; following matching of complementary requests, the server counting unmatched requests corresponding to one or other of the complementary requests in the store; outputting the counted number of unmatched requests to provide the indication of activity in the computer system; determining values associated with each of the counted unmatched requests; computing a value of the matched complementary requests based on a combination of the determined values of the counted unmatched requests; and executing a transaction between the matched complementary requests at the computed value. 
   
 12. A computerized method according to claim 11, wherein each of the provided requests is associated with one of a plurality of products, the configurable period of time being different for different products of the plurality of products. 
   
 13. A computerized method according to claim 12, wherein each of the plurality of products comprises a currency pair. 
    
14. A computerized method according to claim 11, wherein the requests are provided in XML format. 
    
15. A computerized method according to claim 11, wherein the server matching complementary requests comprises the server matching complementary requests by time priority provided by the plurality of client computers. 
    
16. A non-transitory computer readable medium comprising instructions for carrying a method on a server for providing an indication of activity in a computer system for processing requests, the computerized method comprising: receiving requests from a plurality of client computers connected to the server by a computer network; each of the client computers being configured to provide requests to the at least one server; the server storing the requests provided by the plurality of client computers; the server matching complementary requests from the plurality of client computers stored in the store; following matching of complementary requests, the server counting unmatched requests corresponding to one or other of the complementary requests in the store; outputting the counted number of unmatched requests to provide the indication of activity in the computer system; determining values associated with each of the counted unmatched requests; computing a value of the matched complementary requests based on a combination of the determined values of the counted unmatched requests; and executing a transaction between the matched complementary requests at the computed value. 
    
17. A non-transitory computer readable medium according to claim 16, wherein each of the provided requests is associated with one of a plurality of products, the configurable period of time being different for different products of the plurality of products. 
    
18. A non-transitory computer readable medium according to claim 17, wherein each of the plurality of products comprises a currency pair. 
    
19. A non-transitory computer readable medium according to claim 16, wherein the requests are provided in XML format. 
    
20. A non-transitory computer readable medium according to claim 16, wherein the server matching complementary requests comprises the server matching complementary requests by time priority provided by the plurality of client computers.


 	It would have been obvious to a person of ordinary skill to modify and/or to omit the additional elements of claims 1-23 of U.S. Patent No. 11,310,168  and 1-20 of U.S. Patent No. 11,025,562 and 1-20 of U.S. Patent No. 10,469,409 to arrive at the claims 1-34 of the instant application 17/692,728 because the ordinary skilled person would have realized that the remaining element(s) would perform the same functions as before.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.  This is a non-provisional double patenting rejection since the conflicting claims have in fact been patented.



Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Diana et al. Pub. No.: (US 2006/0041500 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., System, apparatus, and methods for location managed message processing).
Walsh et al. Pub. No.: (US 2007/0149214 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Secure geo-location of a computing resource).
Radhakrishnan et al. Pub. No.: (US 2013/0047202 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., System, apparatus, and methods for location managed message processing).
Shekhar et al. Pub. No.: (US 2014/0304342 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., System, apparatus, and methods for location managed message processing).
Singer et al. Pub. No.: (US 2017/0039639 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., System, apparatus, and methods for location managed message processing).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO DUC DUONG whose telephone number is (571)272-2350.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on (571)272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. D./
Examiner, Art Unit 2446

/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446